           Case 1:18-vv-00832-UNJ Document 42 Filed 06/08/20 Page 1 of 6




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0832V
                                        UNPUBLISHED


    KIMBERLY A. PURTILL,                                     Chief Special Master Corcoran

                         Petitioner,                         Filed: May 7, 2020
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Ruling on Entitlement; Table Injury;
    HUMAN SERVICES,                                          Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
                        Respondent.                          Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

       On June 12, 2018, Kimberly A. Purtill filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on September
30, 2015. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On July 31, 2019, Respondent filed his Rule 4(c) Report (ECF No. 24) and a motion
to dismiss (ECF No. 25). Respondent requested dismissal based upon the contention
that Petitioner had failed “to provide evidence to satisfy the six-month severity
requirement provided by Section 11(c)(1)(D)(i) of the Vaccine Act.” Motion to Dismiss at
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In
accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I
agree that the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:18-vv-00832-UNJ Document 42 Filed 06/08/20 Page 2 of 6



*1. Although Petitioner had alleged that her injuries lasted more than six months, she
“included no citation for this statement.” Rule 4(c) Report at *4. Respondent conceded
that Petitioner had attended appointments with medical providers outside of the six-month
timeframe, but asserted that “at none of those visits did she mention any left shoulder
complaints.” Id. at *4-5. In addition, at Petitioner’s last visit for shoulder pain just short of
six months after her injury, her doctor “indicated that petitioner’s condition was much
improved and that she did not require any additional medication.” Id. at *5. Accordingly,
Respondent argued that there was no objective contemporaneous evidence that
Petitioner had suffered from left shoulder pain for more than six months. Id. Respondent
raised no other challenges to Petitioner’s success in establishing a Table SIRVA claim.

       On November 12, 2019, I issued an order denying Respondent’s motion to
dismiss, and making a factual finding that Petitioner had satisfied the six-month
requirement. Order Denying Motion to Dismiss and Finding of Fact on Six Month
Requirement, issued Nov. 12, 2019 (ECF No. 31). I found that the evidence showed that
Petitioner was seen by her doctor seven days short of the end of the six-month period,
and that at this appointment the record indicated that most of Petitioner’s pain was gone
– allowing the inference that it was not completely gone. Id. at *7. I found that more likely
than not, her injury did not fully resolve within the following week. Id. at *7-8. On this basis,
and while it was a close case, I found that Petitioner had established that she had suffered
the residual effects of her injury for more than six months. Id. at *8.

        Respondent was then directed to file a status report indicating how he intended to
proceed. Id. at *8. On December 12, 2019, Respondent filed a status report stating that
he intended to continue to defend this case, but not identifying any reasons why I should
not find that Petitioner is entitled to compensation. Respondent’s Status Report, filed Dec.
12, 2019 (ECF No. 33).

       On February 6, 2020, a telephonic conference was held to discuss the matter’s
status. Following the status conference, Respondent was directed to file either an
amended Rule 4(c) Report or general status report indicating how Respondent wished to
proceed. Scheduling Order, issued Feb. 6, 2020 (ECF No. 37). On February 20, 2020,
Respondent filed a status report stating that he did “not have anything to add to his
previously filed Rule 4(c) Report.” Respondent’s Status Report, filed Feb. 20, 2020 (ECF
No. 38).

        In this case, Respondent’s sole objection involved whether Petitioner had provided
sufficient evidence to meet the six month requirement. While this was a close case, I ruled
in Petitioner’s favor on this issue. No other issues related to entitlement have been raised.
After a review of the entire record, I find that Petitioner is entitled to compensation.




                                               2
           Case 1:18-vv-00832-UNJ Document 42 Filed 06/08/20 Page 3 of 6



    I.       Factual Findings and Ruling on Entitlement

             A. Legal Standards

       Before compensation can be awarded under the Vaccine Act, a petitioner must
demonstrate, by a preponderance of evidence, all matters required under Section
11(c)(1), including the factual circumstances surrounding her claim. Section 13(a)(1)(A).
In making this determination, the special master or court should consider the record as a
whole. Section 13(a)(1). Petitioner’s allegations must be supported by medical records or
by medical opinion. Id.
        To resolve factual issues, the special master must weigh the evidence presented,
which may include contemporaneous medical records and testimony. See Burns v. Sec'y
of Health & Human Servs., 3 F.3d 415, 417 (Fed. Cir. 1993) (explaining that a special
master must decide what weight to give evidence including oral testimony and
contemporaneous medical records). Contemporaneous medical records are presumed to
be accurate. See Cucuras v. Sec’y of Health & Human Servs., 993 F.2d 1525, 1528 (Fed.
Cir. 1993). To overcome the presumptive accuracy of medical records testimony, a
petitioner may present testimony which is “consistent, clear, cogent, and compelling.”
Sanchez v. Sec'y of Health & Human Servs., No. 11–685V, 2013 WL 1880825, at *3 (Fed.
Cl. Spec. Mstr. Apr. 10, 2013) (citing Blutstein v. Sec'y of Health & Human Servs., No.
90–2808V, 1998 WL 408611, at *5 (Fed. Cl. Spec. Mstr. June 30, 1998)).
       In addition to requirements concerning the vaccination received, the duration and
severity of petitioner’s injury, and the lack of other award or settlement, 3 a petitioner must
establish that she suffered an injury meeting the Table criteria, in which case causation
is presumed, or an injury shown to be caused-in-fact by the vaccination she received.
§ 11(c)(1)(C).
        The most recent version of the Table, which can be found at 42 C.F.R. § 100.3,
identifies the vaccines covered under the Program, the corresponding injuries, and the
time period in which the particular injuries must occur after vaccination. Section 14(a).
Pursuant to the Vaccine Injury Table, a SIRVA is compensable if it manifests within 48
hours of the administration of an influenza vaccine. 42 C.F.R. § 100.3(a)(XIV)(B). The
criteria establishing a SIRVA under the accompanying QAI are as follows:
         Shoulder injury related to vaccine administration (SIRVA). SIRVA manifests
         as shoulder pain and limited range of motion occurring after the
         administration of a vaccine intended for intramuscular administration in the
         upper arm. These symptoms are thought to occur as a result of unintended
         injection of vaccine antigen or trauma from the needle into and around the
         underlying bursa of the shoulder resulting in an inflammatory reaction.
3
 In summary, a petitioner must establish that she received a vaccine covered by the Program, administered
either in the United States and its territories or in another geographical area but qualifying for a limited
exception; suffered the residual effects of her injury for more than six months, died from her injury, or
underwent a surgical intervention during an inpatient hospitalization; and has not filed a civil suit or collected
an award or settlement for her injury. See § 11(c)(1)(A)(B)(D)(E).


                                                        3
         Case 1:18-vv-00832-UNJ Document 42 Filed 06/08/20 Page 4 of 6



       SIRVA is caused by an injury to the musculoskeletal structures of the
       shoulder (e.g. tendons, ligaments, bursae, etc.). SIRVA is not a neurological
       injury and abnormalities on neurological examination or nerve conduction
       studies (NCS) and/or electromyographic (EMG) studies would not support
       SIRVA as a diagnosis (even if the condition causing the neurological
       abnormality is not known). A vaccine recipient shall be considered to have
       suffered SIRVA if such recipient manifests all of the following:
       (i) No history of pain, inflammation or dysfunction of the affected shoulder
       prior to intramuscular vaccine administration that would explain the alleged
       signs, symptoms, examination findings, and/or diagnostic studies occurring
       after vaccine injection;
       (ii) Pain occurs within the specified time frame;
       (iii) Pain and reduced range of motion are limited to the shoulder in which
       the intramuscular vaccine was administered; and
       (iv) No other condition or abnormality is present that would explain the
       patient’s symptoms (e.g. NCS/EMG or clinical evidence of radiculopathy,
       brachial neuritis, mononeuropathies, or any other neuropathy).
42 C.F.R. § 100.3(c)(10).
          B. Factual Findings Regarding QAI Criteria for Table SIRVA
     After a review of the entire record, I find that a preponderance of the evidence
demonstrates that Petitioner has satisfied the QAI requirements for a Table SIRVA.

              1. Prior Condition

      The first QAI requirement for a Table SIRVA is lack of a history revealing problems
associated with the affected shoulder which were experienced prior to vaccination and
would explain the symptoms experienced after vaccination. 42 C.F.R. § 100.3(c)(10)(i).

      Respondent has not contested that Petitioner meets this criterion, and I find that
she has demonstrated a lack of history of pain, inflammation, or dysfunction of her left
shoulder that would explain her symptoms. See Ex. 7 at ¶ 4; Ex. 4.
              2. Onset of Pain
        Pursuant to Section 13(b)(2) of the Vaccine Act, a special master may find that the
first symptom or manifestation of onset occurred within the time period set forth in the
Table even if the occurrence of such symptom or manifestation was not recorded or was
incorrectly recorded as having occurred outside such period.
      In my November 12, 2019 Order, I determined that the onset of petitioner’s left
shoulder injuries occurred immediately after her September 30, 2015 influenza
vaccination based on medical records and petitioner’s testimony and affidavit. Order on

                                             4
          Case 1:18-vv-00832-UNJ Document 42 Filed 06/08/20 Page 5 of 6



Motion to Dismiss and Finding of Fact, issued Nov. 12, 2019, at *7 (ECF No. 31); see
also Ex. 2 at 1-2 (listing date of injury as 9/30/15 and stating the reason for visit as “got a
flu shot on Sept 30th, still left shoulder [joint] is hurting a lot”); Ex. 3 at 1(noting that
Petitioner complained of “continued left shoulder aching pain for the past 3 weeks. Patient
states she [received] her flu shot in her left deltoid 3 weeks ago . . . that evening she
started noticing mild aching pain in the left shoulder and states pain has progressed
since.”). Thus, petitioner has demonstrated by a preponderance of the evidence that her
injury occurred within 48 hours, the time specified in the Table for a SIRVA.
                3. Scope of Pain and Limited ROM

       Respondent has not contested that Petitioner meets this criterion. In addition, the
medical records document symptoms only in Petitioner’s left shoulder following her
vaccine. 4 Ex. 2 at 1, 2. I thus find that Petitioner has demonstrated by a preponderance
of the evidence that her pain and reduced range of motion were limited to the shoulder in
which the intramuscular vaccine was administered.
                4. Other Condition or Abnormality
      The last QAI criteria for a Table SIRVA states that there must be no other condition
or abnormality which would explain a petitioner’s current symptoms. 42 C.F.R.
§ 100.3(c)(10)(iv). There is no evidence that Petitioner suffered any other condition which
would explain her symptoms of pain and limited ROM in her left shoulder. Nor has
Respondent identified any such other condition or abnormality.
        I find the record contains preponderant evidence establishing that there is no other
condition or abnormality which would explain the symptoms of Petitioner’s left shoulder
injury.
            C. Other Requirements for Entitlement
       In addition to establishing a Table injury, a petitioner must also provide
preponderant evidence of the additional requirements of Section 11(c). Respondent does
not dispute that Petitioner has satisfied these requirements in this case, and the overall
record contains preponderant evidence to fulfill these additional requirements.
       The record shows that Petitioner received the flu vaccine intramuscularly in her left
arm on September 30, 2015 at a health clinic located in Charlotte, North Carolina. Ex. 1
at 1; Ex. 5 at ¶ 2; see Section 11(c)(1)(A) (requiring receipt of a covered vaccine); Section
11(c)(1)(B)(i)(I) (requiring administration within the United States or its territories). There
is no evidence that Petitioner has collected a civil award for her injury. Ex. 5 at ¶ 6; Section
11(c)(1)(E) (lack of prior civil award).



4
 I am aware that Petitioner suffered from bilateral scapular pain over a year after vaccination. Ex. 4 at 80.
On examination, she was found to have bilateral “trapezius spasm with palpable tenderness.” Id. at 82. This
does not outweigh the remaining extensive evidence of symptoms only in Petitioner’s left shoulder following
vaccination.

                                                     5
         Case 1:18-vv-00832-UNJ Document 42 Filed 06/08/20 Page 6 of 6



       As stated in the previous section, I have found that the onset of Petitioner’s left
shoulder pain was immediate and thus, within 48 hours of vaccination. See 42 C.F.R.
§ 100.3(c)(10)(ii) (setting forth this QAI requirement). This finding also satisfies the
requirement that Petitioner’s first symptom or manifestation of onset occur within the time
frame listed on the Vaccine Injury Table. 42 C.F.R. § 100.3(a)(XIV)(B) (listing a time frame
of 48 hours for a Table SIRVA following receipt of the influenza vaccine). Therefore,
Petitioner has satisfied all requirements for a Table SIRVA.
        The last criteria which must be satisfied by Petitioner involves the duration of her
SIRVA. For compensation to be awarded, the Vaccine Act requires that a petitioner suffer
the residual effects of his or her left shoulder injury for more than six months. See Section
11(c)(1)(D)(i) (statutory six-month requirement). But in my November 12, 2019 Order and
Fact Ruling, I found that Petitioner had established that she suffered the residual effects
of her injury for more than six months. Thus, this requirement is also met.
       Based upon all of the above, Petitioner has established that she suffered a Table
SIRVA. Additionally, she has satisfied all other requirements for compensation. I therefore
find that Petitioner is entitled to compensation in this case.
       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             6
